DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/20/2020.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (2016/0018715), hereinafter Yan.

Regarding claim 8, Yan discloses, in figure 2, an electronic paper display screen (100, electronic paper display device) (figure2) (paragraph 0031), further comprising: a first protective film (120, protection sheet) on a side of the electronic paper away from the substrate (110, substrate) (paragraph 0031 and figure 2), and a second protecting film (210, test board) on a side of the substrate away from the electronic paper (paragraph 0039), wherein the first protective film (120, protection sheet) and the second protective film (210, test board) are aligned and assembled to form a package (figure 3 and paragraph 0039).
Regarding claim 10, Yan discloses, in figure 2, an electronic paper display screen (100, electronic paper display device) (figure2) (paragraph 0031), wherein the substrate comprises a flexible substrate, and wherein the bonding electrode comprises a flexible bonding electrode (paragraphs 0033 and 0039).
, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (2016/0018715), hereinafter Yan as applied to claim 1 above, and further in view of Gupta et al. (2017/0176835), hereinafter Gupta.
Regarding claim 9, Yan discloses all the limitations in common with claim 1, and such is hereby incorporated.
Yan fails to disclose wherein the electronic paper display screen further comprises:  a first sealant between the first protective film and the second protective film corresponding to the bonding 
Gupta discloses wherein the electronic paper display screen further comprises:  a first sealant (211, first optically clear adhesive) between the first protective film (105, cover glass) and the second protective film (322, light guide) corresponding to the bonding region (paragraph 0039); and a second sealant (221, second optically clear adhesive) at edges of the first protective film and the second protective film that are assembled to form the package (paragraph 0044).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Yan with the first and second sealants of Gupta for the purpose of connecting the protection films to form a package.

Allowable Subject Matter
Claims 2-7, 12-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 2, wherein the claimed invention comprises, in claims 2, 12,  and 17, wherein the electronic paper comprises a base layer and a transparent electrode layer on a side of the base layer away from the substrate, wherein the base layer comprises a slot at the electronic ink conduction portion, and wherein the transparent electrode layer is electrically connected to the chip-on-film through the slot and in claims 3, 13, and 18, wherein the electronic ink conduction portion comprises a plurality of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872